                    Case 19-15265       Doc 101     Filed 10/22/19    Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                      Greenbelt Division

IN RE:                                                             Case No. 19-15265-LSS

TOUFIC SALIM MELKI                                                 Chapter 11
     Debtor


         NOTICE OF APPEARANCE AND REQUEST FOR NOTICES PURSUANT TO
                           BANKRUPTCY RULE 2002

TO THE CLERK OF THE COURT AND TO ALL PARTIES:

        PLEASE TAKE NOTICE that, pursuant to Fed. R. Bankr. P. 2002, Nikita Joshi and the law
offices of BWW Law Group, LLC hereby enter their appearance on behalf of U.S. Bank National
Association ("Creditor"), in the above-captioned case related to the property located at 1530 Key Blvd.,
Unit 728, Arlington, VA 22209 and the loan number ending XXXXXX7874 and request that notices
of all papers, including, but not limited to, orders, reports, pleadings, motions, applications, or
petitions, requests, disclosure statements, answering and reply papers and notices of hearings or
other proceedings, whether transmitted by mail, delivery, telephone, telegraph, telex or otherwise
relating to any issue which may be raised in the above-captioned case be provided to:

                                             Nikita Joshi
                                       BWW Law Group, LLC
                                    6003 Executive Blvd, Suite 101
                                        Rockville, MD 20852
                                            301-961-6555
                                      bankruptcy@bww-law.com


                                                   Respectfully Submitted,



Dated: October 22, 2019                            __________________________
                                                   Nikita Joshi, Esq., MD Fed. Bar No. 19720
                                                   BWW Law Group, LLC
                                                   6003 Executive Blvd, Suite 101
                                                   Rockville, MD 20852
                                                   301-961-6555
                                                   301-961-6545 (facsimile)
                                                   bankruptcy@bww-law.com
                                                   Attorney for Creditor



                                                                                         BWW#: MD-344531
                    Case 19-15265      Doc 101    Filed 10/22/19    Page 2 of 2


                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of October, 2019, I reviewed the Court's CM/ECF system
and it reports that an electronic copy of the foregoing Notice of Appearance will be served
electronically by the Court's CM/ECF system on the following:

Lynn A. Kohen, Office of the U.S. Trustee

Justin Philip Fasano, Esq.

Janet M. Nesse, Esq.

John M. Quinn, Esq.

      I hereby further certify that on this 22nd day of October, 2019, a copy of the foregoing Notice
of Appearance was also mailed first class mail, postage prepaid, to:

Toufic Salim Melki
1014 Willow Leaf Way
Rockville, MD 20854


                                                  __________________________
                                                  Nikita Joshi, Esq.




                                                                                       BWW#: MD-344531
